United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                  UNITED STATES COURT OF APPEALS                   April 17, 2003
                       FOR THE FIFTH CIRCUIT
                        ____________________                  Charles R. Fulbruge III
                                                                      Clerk
                           No. 02-20954
                         Summary Calendar
                       ____________________

                     UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                     ARMANDO ALMANZA-CAMACHO,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         (H-02-CR-59-ALL)
_________________________________________________________________

Before BARKSDALE, DeMOSS, BENAVIDES, Circuit Judges.

PER CURIAM:*

     Armando   Almanza-Camacho   appeals   his   sentence    for    illegal

reentry following deportation.     Almanza contends that the district

court erred in its application of U.S.S.G. § 4A1.2(a)(2) by ruling

that one of Almanza’s three prior drug-trafficking convictions was

not “related” to the other two convictions and, accordingly,

considering it separately in determining Almanza’s criminal history

score.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     A district court’s determination that cases were consolidated

for trial or sentencing is reviewed only for clear error.                E.g.,

Buford v. United States, 532 U.S. 59, 64-66 (2001).            “[A] finding

that prior cases were ‘consolidated’ will require either some

factual connexity between them, or else a finding that the cases

were merged for trial or sentencing”.       United States v. Huskey, 137

F.3d 283, 288 (5th Cir. 1998) (citation omitted).                     A formal

consolidation order is not a prerequisite to a “consolidation”

finding.   Id.   When factually distinct offenses are sentenced “on

the same day and/or in the same proceeding” or result in the

“imposition of identical, concurrent sentences”, they are not

considered related under § 4A1.2.       Id.

     Along this line, the district court did not clearly err in

finding that one of the three prior offenses was not “related”.

Although   Almanza   pleaded   guilty   and    the   state   court     imposed

sentence for all of the offenses on the same day, each offense was

prosecuted under a separate cause number and was addressed in a

separate   judgment,   thus    suggesting     that   they    should    not   be

considered consolidated for federal sentencing purposes.                     See

Buford, 532 U.S. at 65.

                                                                AFFIRMED




                                    2